Name: 97/580/EC: Commission Decision of 25 July 1997 concerning financial contribution by the Community towards the eradication of foot and mouth disease in Greece
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  information and information processing;  Europe;  management;  agricultural activity;  agricultural policy
 Date Published: 1997-08-28

 Avis juridique important|31997D058097/580/EC: Commission Decision of 25 July 1997 concerning financial contribution by the Community towards the eradication of foot and mouth disease in Greece Official Journal L 237 , 28/08/1997 P. 0024 - 0025COMMISSION DECISION of 25 July 1997 concerning financial contribution by the Community towards the eradication of foot and mouth disease in Greece (97/580/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2) and, in particular, Article 3 (3) and Article 11 thereof,Whereas outbreaks of foot-and-mouth disease have occurred in Greece during the period from 3 July to 30 September 1996;Whereas the appearance of this disease is a serious danger to the Community's livestock and, in order to help eradicate the disease as rapidly as possible, the Community has the possibility of participating with financial assistance;Whereas, when the presence of foot-and-mouth disease was officially confirmed, the Greek authorities established measures within the framework of the provisions of Article 3 (2) of Decision 90/424/EEC and the provisions of Council Directive 85/511/EEC of 18 November 1985, introducing Community measures for the control of foot-and-mouth disease (3), as last amended by the Act of Accession of Austria, Finland and Sweden; whereas such measures were notified by the Greek authorities;Whereas for the purpose of disease eradication, a village may be considered as an epidemiological unit in so far as sheep and goat farms are concerned;Whereas the conditions for Community financial assistance have been met;Whereas, in order to carry out good financial management, it is necessary that Greece should send the necessary supporting documents to the Commission;Whereas it is necessary to fix in advance the maximum level of Community financial aid for this action;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 For the eradication of foot-and-mouth disease during the period 3 July 1996 to 30 September 1996, Greece may obtain Community financial assistance. The financial contribution by the Community shall be 70 % of the cost of compensating owners for:- the slaughter and destruction of animals,- the destruction of milk, wool, and of contaminated feeding stuffs, and where it cannot be disinfected, contaminated equipment,- the cleaning and disinfection of holdings.Compensations for the measures referred to in the third indent may be made to others than owners.Article 2 1. The Community financial contribution referred to in Article 1 shall be granted after the supporting documents have been submitted.2. The documents referred to in paragraph 1 shall as regards the compensation mentioned in Article 1 include:(a) An epidemiological report covering each holding or epidemiological unit on which animals have been slaughtered. The report shall contain information on the subjects given below:(i) Infected holdings and epidemiological units.- location and address,- date and suspicion of disease and date of confirmation,- number and date of animals slaughtered and destroyed,- method of killing and destruction,- type and number of samples collected and examined at the time of suspicion of the disease; results of examinations performed,- source of infection as assumed on the basis of a completed epidemiological investigation.(ii) Contact holdings and contact epidemiological units- as listed under (i), indents 1, 3 and 4,- infected holding (outbreak) with which contact has been confirmed or assumed; nature of contact.(b) Financial report including list of the beneficiaries and their location, number of animals slaughtered, date of slaughter and amount paid.3. The financial participation of the Community is limited to ECU 5 620 000. Furthermore, it is also limited to the actions for which documentation has been submitted in accordance with paragraph 2 and for which compensation has been paid to the owners within 90 days of confirmation of disease on the holding concerned.Article 3 This Decision is addressed to Greece.Done at Brussels, 25 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 19.(2) OJ No L 168, 2. 7. 1994, p. 31.(3) OJ No L 315, 26. 11. 1985, p. 11.